Title: Thomas Jefferson’s List of Books for Hilliard, after 14 July 1824, 14 July 1824
From: Jefferson, Thomas
To: 

recommd to HiliardBonheur et MoraleSax.gram.vocab.PentateuchOrosius. Turner  Ludlow  Baxter.Locke on govmtSidneyGibbonsUniv. hist. anttFresnoy Tablettes Chronol.geonDumeril portatif de Grenet et Bonn 7.38 dEnfield’s hist of philosPriestleyCharronSimon de Nantua.Miss Wright’s Athens.Tracy’sMontesq.Pol. econ.SayMiddleton’s works.FederalistTaylor of CarolineArchitecture de JombertWhateley’s Mod. gard.Sheridan on elocnMason on po. & pros. nos moeurs et espritFerguson’s Rom. hist